UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund December 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments93.1% Rate (%) Date Amount ($) Value ($) Alabama1.1% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,570,750 Arizona2.0% Arizona School Facilities Board, COP 5.00 9/1/20 2,500,000 2,892,875 Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/18 3,150,000 3,464,433 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) 5.00 7/1/17 3,000,000 3,189,810 Arkansas.2% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/20 1,070,000 1,192,825 California1.8% California, GO (Various Purpose) 5.00 12/1/19 3,105,000 3,559,789 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/19 1,500,000 1,709,550 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/17 1,430,000 1,519,032 University of California Regents, General Revenue 5.00 5/15/20 1,500,000 1,747,590 Colorado.9% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/18 1,180,000 1,298,378 Colorado Educational and Cultural Facilities Authority, Revenue (Johnson and Wales University Project) 5.00 4/1/18 2,000,000 2,156,580 Jefferson County School District Number R-1, GO 3.00 12/15/16 1,000,000 1,023,110 Connecticut1.0% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 4.00 9/1/18 2,750,000 2,967,222 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/19 1,500,000 1,699,680 District of Columbia.3% District of Columbia, Income Tax Secured Revenue 5.00 12/1/16 1,200,000 1,249,824 Florida8.0% Broward County School Board, COP (Master Purchase Agreement) 5.00 7/1/16 1,500,000 1,534,890 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 5,700,000 6,474,687 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/19 5,000,000 5,586,850 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 3,425,000 3,762,534 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/17 4,365,000 4,641,174 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/19 3,270,000 3,700,659 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/20 1,850,000 2,148,701 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 4.00 4/1/16 1,250,000 1,259,600 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/19 1,200,000 1,360,776 Miami-Dade County, Aviation Revenue 4.00 10/1/17 3,725,000 3,918,327 Miami-Dade County, Aviation Revenue 5.00 10/1/20 3,100,000 3,565,217 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 4.00 9/1/17 1,055,000 1,105,840 Georgia3.9% Atlanta, Water and Wastewater Revenue 5.00 11/1/16 4,950,000 5,136,763 Main Street Natural Gas, Inc., Gas Project Revenue (Guaranty Agreement; JPMorgan Chase Bank) 5.00 3/15/19 2,000,000 2,209,620 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.00 1/1/19 2,315,000 2,576,363 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.00 1/1/20 5,475,000 6,250,589 Public Gas Partners, Inc., Gas Project Revenue (Gas Supply Pool Number 1) 5.00 10/1/16 2,800,000 2,895,452 Illinois10.0% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 1,105,000 1,182,284 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,350,000 4,532,047 Chicago, GO (Modern Schools Across Chicago Program) 5.00 12/1/21 3,555,000 3,777,330 Chicago, Second Lien Water Revenue Project (Insured; Assured Guaranty Municipal Corp.) 4.25 11/1/18 1,050,000 1,111,047 Chicago, Wastewater Transmission Second Lien Revenue 5.00 1/1/20 1,000,000 1,104,230 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/19 1,700,000 1,934,039 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/20 1,850,000 2,150,902 Illinois, Sales Tax Revenue (Build Illinois Bonds) 5.00 6/15/17 5,570,000 5,896,848 Illinois, Sales Tax Revenue (Build Illinois Bonds) (Insured; National Public Finance Guarantee Corp.) 5.75 6/15/18 2,930,000 3,247,817 Illinois Finance Authority, Revenue (OFS Healthcare System) 5.00 11/15/20 2,405,000 2,747,785 Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 2,590,000 3,017,946 Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 1,200,000 1,400,688 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) 5.00 8/15/16 2,105,000 2,164,445 Kane County Forest Preserve District, GO 4.00 12/15/16 6,000,000 6,187,020 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 5,500,000 5,958,755 Springfield, Senior Lien Electric Revenue 5.00 3/1/20 2,000,000 2,262,960 Indiana.6% Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/20 1,000,000 1,128,120 Rockport, PCR (Indiana Michigan Power Company Project) 1.75 6/1/18 2,000,000 2,007,780 Kansas.5% Kansas Department of Transportation, Highway Revenue 0.56 9/1/19 1,180,000 a 1,171,728 Kansas Turnpike Authority, Turnpike Revenue 5.00 9/1/17 1,255,000 1,342,072 Louisiana1.9% East Baton Rouge Sewerage Commission, Revenue 5.00 2/1/20 1,000,000 1,145,760 Louisiana Citizens Property Insurance Corporation, Assessment Revenue 5.00 6/1/20 3,100,000 3,529,691 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/18 4,250,000 4,622,895 Maryland1.2% Maryland, GO (State and Local Facilities Loan) 5.25 8/1/20 5,000,000 5,900,400 Massachusetts.1% Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/16 650,000 650,000 Michigan4.7% Michigan, State Trunk Line Revenue 5.00 11/15/17 3,830,000 4,127,016 Michigan Building Authority, Revenue (Facilities Program) 5.00 4/15/20 2,200,000 2,523,554 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/20 1,000,000 1,136,340 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/19 4,250,000 4,723,492 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/17 3,000,000 3,130,200 Michigan Finance Authority, Student Loan Revenue 5.00 11/1/19 1,600,000 1,763,744 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/19 5,000,000 5,527,450 Minnesota1.5% Minnesota, State General Fund Appropriation Bonds 5.00 3/1/17 5,470,000 5,747,001 University of Minnesota Regents, GO 5.00 12/1/16 1,520,000 1,583,110 Missouri1.7% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/20 3,630,000 4,138,127 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 4.00 1/1/19 1,500,000 1,622,940 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/19 2,335,000 2,661,270 Nebraska.7% Omaha Public Power District, Electric System Revenue 5.00 2/1/19 3,150,000 3,518,487 Nevada1.6% Nevada, Highway Revenue (Motor Vehicle Fuel Tax) 4.00 12/1/17 5,000,000 5,305,150 Nevada, Unemployment Compensation Fund Special Revenue 5.00 6/1/18 2,500,000 2,700,800 New Jersey3.2% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/17 2,000,000 2,082,620 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/20 1,275,000 1,389,227 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue 5.00 6/15/19 1,980,000 2,130,916 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/20 3,000,000 3,335,340 New Jersey Turnpike Authority, Turnpike Revenue 0.56 1/1/18 2,500,000 a 2,484,775 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/19 3,720,000 4,130,651 New Mexico1.5% Albuquerque Bernalillo County Water Utility Authority, Senior Lien Joint Water and Sewer System Revenue 5.00 7/1/20 1,675,000 1,953,033 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.68 8/1/17 5,395,000 a 5,416,094 New York16.9% Long Island Power Authority, Electric System General Revenue 1.05 11/1/18 2,500,000 a 2,502,575 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 5,000,000 5,196,700 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,500,000 1,616,970 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/18 1,000,000 1,111,840 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/19 4,330,000 4,950,705 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/20 1,500,000 1,755,480 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/20 1,500,000 1,755,480 New York City, GO 5.00 8/1/18 2,500,000 2,752,000 New York City, GO 5.00 8/1/19 5,750,000 6,515,440 New York City, GO 5.00 8/1/20 3,830,000 4,451,073 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,102,520 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/20 1,500,000 1,736,700 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Escrowed to Maturity) 5.00 11/1/16 955,000 990,688 New York City Transitional Finance Authority, Revenue (New York City Recovery) 5.00 11/1/17 3,550,000 3,819,268 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/18 1,750,000 1,923,320 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,259,150 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 2,500,000 2,802,725 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 3,535,000 3,963,053 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/20 4,000,000 4,618,040 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 3,000,000 3,370,500 New York State Transportation Develpoment Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/19 5,000,000 5,516,150 Port Authority of New York and New Jersey (Consolidated Bonds, 175th Series) 5.00 12/1/17 3,000,000 3,236,640 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/20 3,400,000 3,912,754 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/17 1,500,000 1,587,855 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.51 12/3/19 5,000,000 a 4,937,450 North Carolina.6% Charlotte, Water and Sewer System Revenue 5.00 7/1/20 2,400,000 2,800,656 Ohio.9% Ohio, Common Schools GO Bonds 5.00 3/15/17 4,000,000 4,209,120 Pennsylvania3.4% Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/17 10,835,000 11,525,623 Philadelphia, Gas Works Revenue 5.00 8/1/20 4,335,000 4,986,724 Rhode Island.5% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/20 2,020,000 2,295,387 Tennessee1.5% Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/21 2,000,000 2,333,700 Tennessee Energy Acquisition Corporation, Gas Project Revenue (Guaranteed Agreement; Goldman Sachs Group, Inc.) 5.00 2/1/21 2,905,000 3,327,213 Tennessee State School Bond Authority, Higher Educational Facilities Second Program Bonds 5.00 11/1/19 1,350,000 1,542,497 Texas13.4% Arlington Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/19 1,295,000 1,449,364 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/17 7,400,000 7,936,204 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/18 1,000,000 1,106,300 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 1,995,000 2,132,376 Dickinson Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/20 3,260,000 3,749,652 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/19 1,500,000 1,705,410 Houston, Combined Utility System First Lien Revenue 5.00 11/15/19 1,380,000 1,575,574 Houston, Combined Utility System First Lien Revenue 0.91 5/1/20 5,000,000 a 4,978,850 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,435,500 Houston, Public Improvement GO 5.00 3/1/20 2,800,000 3,216,584 Lake Travis Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/18 4,640,000 4,945,451 Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/20 1,000,000 1,147,030 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/16 2,340,000 2,414,061 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 4.00 5/15/20 1,000,000 1,106,830 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/20 2,000,000 2,275,780 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/20 1,025,000 1,162,494 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 1,000,000 1,032,520 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/20 6,000,000 6,903,420 San Antonio, Water System Junior Lien Revenue 5.00 5/15/19 1,000,000 1,125,660 Tarrant Regional Water District, A Water Control and Improvement District, Water Revenue 5.00 3/1/17 1,360,000 1,428,870 Texas, GO (College Student Loan Bonds) 5.00 8/1/21 4,115,000 4,844,590 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 10/1/20 3,000,000 3,512,280 Utah2.0% Intermountain Power Agency, Subordinated Power Supply Revenue 4.00 7/1/17 7,000,000 7,335,510 Intermountain Power Agency, Subordinated Power Supply Revenue 5.00 7/1/19 2,000,000 2,258,260 Virginia1.1% Virginia Public School Authority, School Technology and Security Notes 5.00 4/15/18 5,000,000 5,461,600 Washington3.7% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/18 5,000,000 5,499,100 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/20 3,000,000 3,413,760 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/17 1,950,000 2,067,351 Tobacco Settlement Authority of Washington, Tobacco Settlement Revenue 5.00 6/1/18 3,650,000 3,961,418 Washington, GO (Various Purpose) 5.00 7/1/20 2,465,000 2,862,999 Wisconsin.7% Wisconsin, GO 5.00 5/1/19 3,000,000 3,382,590 Total Investments (cost $450,684,919) % Cash and Receivables (Net) % Net Assets % a Variable rate securityinterest rate subject to periodic change. At December 31, 2015, net unrealized appreciation on investments was $2,823,881 of which $3,025,363 related to appreciated investment securities and $201,482 related to depreciated investment securities. At December 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of December 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds† - 453,508,800 - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2016 By: /s/ James Windels James Windels Treasurer Date: February 23, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
